

115 HR 4559 RS: Global Aviation System Security Reform Act of 2017
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 572115th CONGRESS2d SessionH. R. 4559IN THE SENATE OF THE UNITED STATESJanuary 10, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 12, 2018Reported by Mr. Thune, without amendmentAN ACTTo conduct a global aviation security review, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Aviation System Security Reform Act of 2017. 2.DefinitionsIn this Act:
 (1)AdministrationThe term Administration means the Transportation Security Administration. (2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate.
			3.Global aviation security review
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a global aviation security review to address improving aviation security standards, including standards intended to mitigate cybersecurity threats, across the global aviation system.
 (b)CompositionThe global aviation security review established under subsection (a) shall include input from the following entities:
 (1)The Office of Global Strategies of the Administration. (2)The Office of Intelligence and Analysis of the Administration.
 (3)The Office of Security Policy and Industry Engagement of the Administration. (c)CoordinationThe Administrator shall coordinate with the following entities on the global aviation security review:
 (1)U.S. Customs and Border Protection. (2)The Office of International Engagement of the Department of Homeland Security.
 (3)The Department of State. (4)Any other relevant office or agency of the Federal government, as determined by the Administrator.
 (d)Best practicesThe global aviation security review shall establish best practices regarding the following: (1)Collaborating with foreign partners to improve global aviation security capabilities and standards.
 (2)Identifying foreign partners that have not successfully implemented security protocols from the International Civil Aviation Organization or the Department of Homeland Security and have not taken steps to implement such security protocols.
 (3)Improving the development, outreach, and implementation process for security directives or emergency amendments, as the case may be, issued to domestic and foreign air carriers.
 (4)Assessing the cybersecurity and cyber espionage risk of security screening equipment. 4.Report to Congress (a)Progress reportNot later than 90 days after the date of the enactment of this Act, the Administrator shall report to the appropriate congressional committees on the organization, development, and progress of the global aviation security review required under section 3.
 (b)Final reportNot later than 240 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on best practices identified by the global aviation security review required under section 3 and the actions the Administrator has taken to implement such best practices.September 12, 2018Reported without amendment